Citation Nr: 1449537	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for renal cell carcinoma, to include as due to exposure to herbicides.

3.  Entitlement to service connection for pancreatic cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

These matters came to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in September 2012.

In a September 2013 decision, the Board denied the claims.  The Veteran filed a timely appeal with the United States Court of Appeals for Veterans Claims.  Pursuant to a September 2014 Joint Motion for Remand (JMR) and Court Order, the issues were remanded for action consistent with the JMR.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2013, a VA hematologist/oncologist reviewed the Veteran's claims folder and offered an etiological opinion.  

The examiner explained that renal cell carcinoma (clear cell histology) has been demonstrated in higher prevalence in males, individuals who are tobacco users, hypertensives, obese individuals, or persons with various familial syndromes.  Known environmental exposure to cadmium, asbestos and petroleum by-products have also been linked to renal cell carcinoma.  The 2010 Veterans and Agent Orange Update was reviewed and again did not demonstrate a clear link between either military or civilian individuals exposed to Agent Orange or its chemical components and renal carcinoma.  The examiner was unable to locate a review of Agent Orange exposure or herbicide exposure and development of pancreatic neuroendocrine tumors in the 2010 Veterans Agent Orange Update or in other published sources.  This is most likely due to the rare occurrence of these tumors and often incidental finding of such as the most common sub-type is a non-functional (non-hormone secreting) pancreatics neuroendocrine tumor.  

It was further noted that inherited disorders such as multiple endocrine neoplasia-type 1 (MEN-1), von Hippel-Lindau disease, neurofibromatosis 1, and tuberous sclerosis have been linked to increased incidence of pancreatic neuroendocrine tumors.  There is no record suggesting that the Veteran has had any genetic testing done to date to evaluate for these causes.  No clinical findings recorded support diagnoses of MEN-1, tuberous sclerosis or neurofibromatosis.  His family history does not clearly support an inherited syndrome, either.  The examiner noted concern that he may have von Hippel-Lindau disease which is a heritable multi-system cancer syndrome associated with a germline mutation of the VHL tumor suppressor gene located on chromosome 3.  The most common tumors associated with this syndrome include vascular tumors of the central nervous system and retina, clear cell renal carcinomas, pheochromocytomas, pancreatic islet cell (neuroendocrine) tumors, endolymphatic sac tumors, and benign cysts affecting a variety of organs.  In a single-center retrospective analysis, roughly 17 percent of patients identified with von Hippel-Lindau disease were noted to have pancreatic neuroendocrine tumors.  

With regard to the Veteran's case, the examiner noted that, as with nearly all cases of malignancy, it is very difficult and almost impossible to determine the exact etiology or precipitating event that led to the development of cancer, unless there appears to be a very clear genetic pre-disposition or known environmental risk factor (such as 90 percent of lung cancer is a result of smoking).  He does not carry any of the 12 medical conditions that have been clearly validated in causation in relation to Agent Orange exposure.  The examiner noted agreement with the prior VA examiner that in his case he is more likely to have a germ-line mutation (possibly von Hippel-Lindau disease) that is the result in the formation of these multiple malignancies rather than the result of a somatic mutation from an environmental herbicide exposure particularly since none of his malignancies seem to have higher incidence in individuals with known high level herbicide exposure.  From the available medical records, the examiner is inclined to believe that his greatest risk factor for developing malignancy was his former tobacco use, and that unless ruled out by genetic evaluation, he may harbor a genetic predisposition to tumor development (such as von Hippel-Lindau disease).  With this information, coupled with review of the National Academy of Science 2010 update on Veterans and Agent Orange, the examiner is inclined to believe that it is unlikely or less likely that his bladder cancer, renal cell cancer, and pancreatic neuroendocrine cancer were caused by or aggravated by herbicide exposure in Vietnam.  

As detailed above, there is no record suggesting that the Veteran has had any genetic testing done to date to evaluate for causes such as multiple endocrine neoplasia-type 1 (MEN-1), von Hippel-Lindau disease, neurofibromatosis 1, and tuberous sclerosis which have been linked to increased incidence of pancreatic neuroendocrine tumors.  Per the May 2013 opinion, such testing may lead to a more conclusive determination as to the etiology of the claimed disorders.

In light of the above, the Veteran should be afforded a VA oncology examination for the appropriate genetic testing and to assess the etiology of his bladder cancer, renal cell carcinoma, and pancreatic cancer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an oncologist to assess the etiology of his baldder, renal cell, and pancreatic cancers.  The claims file must be made available to the examiner for review.  

All medically necessary tests should be completed, to include genetic testing for MEN-1, von Hippel-Lindau disease, neurofibromatosis 1, and tuberous sclerosis.  

After reviewing the claims folder, conducting appropriate tests, and examining the Veteran, the examiner should opine whether it is at least as likely (a 50 percent or higher degree of probability) that the Veteran's bladder cancer, renal cell carcinoma, and/or pancreatic cancer manifested during service or is otherwise related to service, to include exposure to herbicides.  

The examiner should be aware that the Veteran is presumed to have been exposed to herbicides during active service.  

The examiner should specifically address the opinions of record.  

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

